PER CURIAM.
The order denying appellant’s motion to quash service of process based on appellant’s contention that its activities within the State of Florida are insufficient to render it amenable to the jurisdiction of the lower court is affirmed. Our review of the facts which were before the trial court *520compels the conclusion that the provisions of Section 48.181(3), Florida Statutes, F.S.A., as construed in the well reasoned opinion of Judge Mager writing for the Fourth District Court of Appeal in Horace v. American National Bank and Trust Company, 251 So.2d 33 (1971), render appellant subject to the jurisdiction of the lower court.
SPECTOR, C. J„ and CARROLL, DONALD K. and JOHNSON, JJ., concur.